Title: To James Madison from David Bailie Warden, 26 February 1811
From: Warden, David Bailie
To: Madison, James


Sir,Washington, 26 february, 1811.
I beg leave to offer you the following explanation concerning my conduct as Agent of Prize Causes, which has been, as you are pleased to inform me, represented to you, in an unfavorable manner. It gratifies me much to be permitted to expose the false charges secretly made for the purpose of disappointing my views. Without this favor, I could find no security against the shafts of malice. If I were acquainted with the particular case, for which I have been accused of receiving improperly a sum of thirty, or forty Louis for its defence, I could give the most satisfactory proofs of my innocence, by an exposition of documents and particular facts. It is fortunate for me, that my conduct, in this business, was never influenced by pecuniary motives. It was the custom of my predecessor, (as it is that of all Bankers, merchants, and agents), to charge a regular commission on claims specially committed to his care. Contrary to this usage, I commenced my agency by writing a circular, which stated, that I claimed no commission: and this engagement I faithfully observed. I was accused by my friends, and laughed at by merchants and agents, for this act, which, they observed, would procure me no thanks. I found an ample recompence in the friendship and confidence of americans, which it contributed to inspire. It may be useful to remark, that the usual sum of money given to a lawyer for defending a Prize Cause, is fifty Louis, and sometimes he receives a hundred and upwards. The Captains, or supercargoes of american vessels are usually instructed to commit their case to the particular direction of some Banker, or merchant, who is authorised to pay the necessary fees and expences for its prosecution. General Armstrong, by whose advice, or suggestion, I was guided in all this business, recommended Mr. Pichon as a lawyer to be employed by me in cases specially committed to my Management. I made an agreement with him, on the part of the americans, by which he was to receive no more than thirty Louis, instead of fifty, for the defence of each case, of which I had the particular direction. I was instructed to pay him this sum, for which I took his receipt, a duplicate of which I retained; and the americans were pleased with this arrangement. He complained to General Armstrong and to myself that the sum was too little, and he demanded more, with which demand I could not comply, as it was contrary to the above mentioned engagement. After Mr Pichons’ departure from Paris, I was permitted to go daily to the Prize Court, where I became intimately acquainted with its proceedings, and I was authorised, in virtue of instructions and special procurations, by Mesrs Willink and van Staphorst, by Hope & Co, and by Crommelin & Sons, Bankers, at amsterdam, and by Messrs Hottinguer and other Bankers, at Paris, to make defences in certain cases. The memoirs, written by myself, in a style and manner, which none but a public Agent could dare to assume, were presented with those of the Lawyers I employed, who co-operated with me in the prosecution of the Claim. In all these cases, they voluntarily furnished me with the sum of thirty, or forty Louis to pay the Lawyers’ fee, the printing of the memoir & legal fees of the Council of Prizes, for which I transmitted them regular receipts. Every thing executed by me, was in virtue of their instructions, or of those of the Agent of the vessel and Cargo. In no case did I receive a Commission. This fact is well-known to all who are acquainted with my agency in this business. I could easily prove, that I have lost upwards of two hundred Louis advanced to Lawyers for defending cases before the Prize Court, which, not being represented by any Agent, I thought it a duty not to permit them to be adjudged without a defence. The cases were insured, and the underwriters despairing of the restoration of their property, refuse to reimburse the sums advanced. I regret to be under the necessity of saying so much in my own behalf. All the acts of my public conduct were intimately known to General Armstrong and to the american Captains and agents who visited me daily. Federalists and Republicans, of this description, have certified that I acted according to my duty. If necessary, I could furnish a particular account of every case of which I had the management. I defy any Individual to prove that I ever asked, or received a Commission, or improper compensation. I felt an enthusiasm to act so as to be worthy of the trust confided to me.
I was induced, Sir, by a certain circumstance, to write, in great haste, the letter which I last had the honor of addressing to you: and I forgot to state, that the vessel, to which I alluded, named the Happy Return, sailed from Dieppe, for the united States, in the month of October, 1809. The art, employed by Auguste, was made known to General Armstrong, and to several americans; and so particular were its circumstances, that suspicion herself could not accuse my motives and conduct. To be useful to the united States, to M. Auguste, and to his friends was all that I had in view. If there had been any room for accusation against me, it would have been circulated by enemies, or mentioned by friends in the course of the year which elapsed between the sailing of the said vessel, and the annulment of my powers as Consul. M. Auguste had been introduced to me as an excellent artist: I saw him often at my office, and at the house of a friend, and he never failed to introduce into conversation his favorite project of transporting himself, his machines and machinery to the united States, of whose Government he expressed great admiration. I was quite ignorant that his affairs were in a deranged state: on the contrary, I was led to believe, that he was very independent. Having no suspicion concerning articles of merchandise, the positive prohibition of which I mentioned to him and to all other passengers, I did not reflect on the weight of the cases, owing perhaps to the hurry of business, and to the circumstance of his stating, that he proposed to embark models of brass cannon, and machinery of great weight. He had invited me to see the said articles, but I was prevented by the business of my office. I am conscious that my motives were just, and my intentions good in every act of my public conduct. If I am reinstated, as I fondly hope, in the situation I filled at Paris, I will labor, with all possible zeal and industry, to discharge faithfully the duties of my office, and to promote the views of the administration of the United States to which I feel sincerely attached. I regret, Sir, to give you so much trouble, at a moment, when your labors are more than usually great. I have the honor to be, Sir, with the greatest respect, Your most obedient & very humble Servt.
David Bailie Warden
